Case 19-21257-jra Doc 32 Filed 05/16/19 Page1of2

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
HAMMOND DIVISION

IN RE:

CASE NO.; 19-21257
CHAPTER 11 PROCEEDING

Calumet Abrasives, Co. Inc.,

Debtor.

Nee” Ne ee Nee Nee et

JOINT MOTION TO ENLARGE TIME TO FILE EXHIBITS

 

Calumet Abrasives Co., Inc., Debtor in this Chapter 11 bankruptcy case, and First Midwest
Bank, the Secured Lender, jointly move this Court to enlarge the time to file and/or provide copies
of all exhibits to the Court as directed in its order contained in Docket Entries 27 and 28, and in

support thereof, state as follows:

1. This Court held a hearing on the emergency use of cash collateral on Monday, May
13, 2019.
2. At that time, the Debtor and Secured Lender reached an agreement on the short-term

use of cash collateral and this Court scheduled a final hearing on the same for Thursday, May 23 at
10:00 am.

3. At the hearing on Monday, May 13, 2019, the parties and the Court discussed the
need for a pretrial order to be submitted by the parties. The deadline established for such was Friday,
May 17, 2019.

4, The Docket Entries entered by the Court on May 14, 2019 [DE 27 & 28] provides as
follows:

“Finally, by agreement, the parties shall file a joint Pre-Trial Order for Cash

Collateral Motion by May 17, 2019, which shall include witness lists, Exhibit lists,
and Exhibits. SOQ ORDERED”
Case 19-21257-jra Doc 32 Filed 05/16/19 Page 2of2

5. The parties have been diligently working towards the preparation and completion of
the Pretrial Order, but there remains many documents that have not yet been created/obtained that
will prevent their availability by Friday, May 17, 2019.

6. The parties jointly move this Court to enlarge the time for the filing and/or delivery
of the exhibit book to the Court up to and including Wednesday, May 22, 2019.

7. This request is made in good faith and not for purposes of delay.

WHEREFORE, Calumet Abrasives Co., Inc., and First Midwest Bank, respectfully request
that this Court modify its order contained in Docket Entries 27 & 28 to allow parties to submit
exhibits to the Court on or before May 22, 2019, and for all other relief just and proper in the

premises.

Respectfully submitted:

 

 

 

Calumet Abrasives Co., Inc. First Midwest Bank

isi Frederick L. Carpenter /s/ Gordon E. Gouveia

Frederick L. Carpenter Gordon E. Gouveia

DANIEL L. FREELAND & ASSOCIATES, P.C. GOUVEIA & ASSOCIATES, LLC

9105 Indianapolis Blvd 433 W. 84th Drive

Highland, IN 46322 Merrillville, IN 46410

fcarpenter@dfreeland.com gm6020@aol.com
CERTIFICATE OF SERVICE

I hereby certify that on the 16th day of May, 2019, a copy of the foregoing was filed
electronically with the Clerk of the Court using the CM/ECF System, which sent notification of such
filing to all counsel of record.

Is/ Frederick L. Carpenter
Frederick L. Carpenter
